Citation Nr: 1045130	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at a 
Board hearing in March 2010; the transcript is of record.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, sleep apnea had its 
onset in service. 


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that service 
connection is warranted for sleep apnea, no further discussion of 
VCAA is necessary.  The agency of original jurisdiction will take 
such actions in the course of implementing this grant of service 
connection, and the Veteran may always file a timely notice of 
disagreement if he wishes to appeal from those downstream 
determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran has testified and submitted lay statements that he 
experienced sleep difficulty during service.  A June 1988 service 
treatment record reflects complaints of sore throat, coughing, 
loss of appetite, and restlessness at night.  The assessment was 
an upper respiratory infection.

The Veteran's September 1992 Report of Medical History, reflects 
that he checked the 'No' box pertaining to 'frequent trouble 
sleeping.'  Thus, such statement is in direct contradiction with 
his current lay statements, offered years after separation from 
service, that he suffered from sleep and breathing problems 
during service.  Likewise, at a September 1992 examination, 
trained medical personnel clinically evaluated the Veteran's 
medical condition as normal but for dental and visual problems.  

A February 2010 sleep study reflects an initial diagnosis of mild 
obstructive sleep apnea syndrome.  

In August 2010, the Veteran sought treatment with Utah Sleep & 
Pulmonary Specialists.  He complained of daytime fatigue, loud 
snoring and obstructive sleep apnea.  He reported that symptoms 
have been present for the last several years progressively 
getting worse.  The examiner diagnosed obstructive sleep apnea.  
The examiner noted review of medical records during service in 
the military.  The examiner opined that based on his symptoms and 
review of medical notes, his chance of suffering from sleep 
disordered breathing was high (equal to or greater than 50 
percent) during service.

In September 2010, the Veteran sought treatment at the 
Intermountain Sleep Disorders Center.  The examiners noted that 
the Veteran has had chronic sleep problems since 1988.  He 
described difficulty going to sleep and waking up several times 
during the night for the last several years.  The examiners 
diagnosed mild sleep apnea which is much worse when he is in REM 
sleep.  The examiners stated that they reviewed the Veteran's 
medical records during his service in the military.  Based upon 
his symptoms and review of medical notes, the examiners opined 
that his chance of suffering from sleep disordered breathing is 
high (equal to or greater than 50 percent) during the military 
service.  

In September 2010, the Veteran sought treatment at the Wasatch 
Sleep Health Center.  The Veteran reported symptoms of sleepiness 
that go back as far as 1988.  He described waking up gasping and 
coughing out of sleep.  He describes having excessive daytime 
sleepiness.  The assessment was hypersomnolence due to sleep 
apnea.  The examiner stated that in review of his history, it 
seems there were symptoms related to obstructive sleep apnea that 
go back as far as 1988.  It would be difficult to verify sleep 
apnea historically but even medical records report coughing 
arousals associated with daytime sleepiness.  Medical knowledge 
about sleep disordered breathing was still in its infancy at that 
time and the examiner would not expect the treating physician to 
be familiar enough with that disorder to make the link between 
his symptoms and the diagnosis.  Even now most physicians receive 
no more than one or two lectures on sleep disorders during 
medical school.  Sleep apnea can come on early in life and may 
not be a physical problem until later as the severity of the 
sleep apnea worsens and one's ability to tolerate sleepiness 
decreases.  The examiner stated that the Veteran's medical 
records from his service in the military were reviewed, and based 
on his symptoms provided in the medical notes, his chance of 
suffering from sleep disordered breathing was high, which would 
be equal to or greater than 50 percent during his service.  

In July 2010, the Veteran underwent a VA examination.  The 
Veteran reported that he began having symptoms of difficulty 
breathing while asleep and difficulty getting a good night's 
sleep while in service in 1988.  The examiner reviewed his 
service treatment records and there were indications that he was 
waking up congested and snoring and having difficulty breathing 
at night.  "He was seen in psychiatric possibly looking for a 
mental health condition that was causing the sleep 
disturbances."  He continued to have symptoms until he was 
diagnosed in February 2010.  The examiner stated that with regard 
to whether the Veteran's sleep apnea had its clinical onset in 
service, the Veteran did definitely have some symptoms consistent 
with sleep apnea.  Unfortunately, these symptoms also are common 
to several other medical conditions and not exclusive to sleep 
apnea.  He has gained 30-40 pounds since service which increases 
his risk for obstructive sleep apnea.  He is not obese at this 
time.  Given the fact that diagnosis was not made officially 
until 2010 despite some symptoms beginning in 1988, the examiner 
could not resolve the issue without resorting to mere speculation 
as to when clinical onset of sleep apnea began.  

As detailed hereinabove, the Veteran has been evaluated by 
several physicians, specializing in sleep medicine, and they have 
all opined that he suffered from sleep disordered breathing 
during service.  Likewise, the VA examiner stated that the 
Veteran did definitely have some symptoms consistent with sleep 
apnea during service.  Thus, despite the fact that the Veteran 
specifically denied any sleep problems upon separation from 
service, in consideration of his statements of symptomatology 
experienced during service and continued symptoms post-service 
(see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009)), the opinions of the medical professionals that his sleep 
apnea symptomatology likely manifested in service, the Board 
finds the evidence is at least in equipoise regarding his claim 
that sleep apnea had its onset in service.  Resolving all doubt 
in the Veteran's favor, the Board concludes that service 
connection is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


